Citation Nr: 0413577	
Decision Date: 05/27/04    Archive Date: 06/02/04	

DOCKET NO.  02-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
erectile dysfunction.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urinary tract infection, to include incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In a rating decision of May 1999, the RO denied entitlement 
to service connection for urinary tract infections, as well 
as for sexual dysfunction.  In a subsequent rating decision 
of March 2001, the RO continued its denial of service 
connection for sexual dysfunction.  The veteran voiced no 
disagreement with either of those rating decisions, which 
have now become final.  

Since the time of the aforementioned rating decisions, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  By the January 2002 rating decision, the 
RO found that new and material evidence had been received 
regarding the claim for entitlement to service connection for 
the cause of the veteran's death, but denied the underlying 
service connection claim on the merits.  The current appeal 
ensued.   However, despite the determination reached by the 
RO, the Board must first find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

For reasons which will become apparent, the issues of 
entitlement to service connection for urinary tract 
infection, to include incontinence, and erectile dysfunction 
on a de novo basis are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  





FINDINGS OF FACT

1.  In a rating decision of May 1999, the RO denied 
entitlement to service connection for urinary tract 
infections.

2.  Evidence received since the time of the RO's May 1999 
decision is neither duplicative nor cumulative, and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim.

3.  In a decision of March 2001, the RO denied entitlement to 
service connection for sexual dysfunction.  

4.  Evidence received since the time of the RO's March 2001 
decision is neither duplicative nor cumulative, and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in May 1999 denying the veteran's 
claim for service connection for urinary tract infections is 
final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for urinary tract infections in May 1999 
is both new and material, and is sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  The decision of the RO in March 2001 denying the 
veteran's claim for service connection for sexual dysfunction 
is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002). 

4.  Evidence received since the RO denied entitlement to 
service connection for sexual dysfunction in March 2001 is 
both new and material, and is sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of May 1999, the RO denied entitlement 
to service connection for sexual dysfunction, and for the 
residuals of urinary tract infections.  At the time of that 
decision, it was noted that the veteran had been treated on 
five separate occasions over a period of 13 months in service 
for a sexually transmitted disease.  However, his service 
separation examination was negative for any evidence of 
urinary tract infections.  Post service treatment records 
were negative for any evidence of recurrence until 1963, at 
which time the veteran again contracted a sexual transmitted 
disease, for which he received treatment, and was "cured."  
Subsequent treatment records show no evidence of any further 
recurrence of sexually transmitted disease.  While in a 
report from the veteran's private physician, it was noted 
that the veteran had recently developed a problem with 
urinary tract infections, such evidence failed to show any 
nexus between the veteran's current urinary tract pathology 
and any incident or incidents of his period of active 
military service.  

Regarding the veteran's claim for service connection for 
sexual dysfunction, it was noted that service medical records 
were negative for complaints of or treatment for a sexual 
dysfunction.  Rather, postservice treatment records revealed 
that the veteran began to experience problems with sexual 
dysfunction in the early 1980's.  At that time, the veteran's 
problems were attributed to nonservice-connected 
hypothyroidism and a nervous condition.  Based on such 
evidence, the RO concluded that the veteran's post service 
sexual dysfunction was unrelated to any incident or incidents 
of his period of active military service.  

In a statement of August 2000, a VA physician indicated that 
the veteran suffered from both urinary incontinence and 
sexual impotence. 

VA outpatient treatment records covering the period from 
August 2000 to February 2001 show treatment during that time 
for certain genitourinary problems, and for various other 
unrelated disabilities.

In a rating decision of March 2001, the RO denied entitlement 
to service connection for sexual dysfunction.  At the time of 
that decision, it was noted that private medical records 
covering the period from May 1999 to February 2001 showed 
that the veteran was being actively treated for sexual 
dysfunction.  However, such evidence did not constitute new 
and material evidence because, although it was new, it did 
not bear directly or substantially upon the issue of 
incurrence of sexual dysfunction during the veteran's period 
of active military service.  Accordingly, the veteran's claim 
for service connection for sexual dysfunction was denied.  

In April 2001, the veteran's "reopened" claim for service 
connection for the disabilities at issue was received.  

In correspondence of April 2001, the veteran's private 
urologist wrote that he had been seeing the veteran for 
urinary incontinence and erectile dysfunction, and that, 
following a review of the veteran's medical records, it was 
his opinion that the veteran's incontinence was "more likely 
to be related to his service time when he was treated for 
gonococcal infection."  Additionally noted was that, while 
the veteran's erectile dysfunction was less likely to be 
directly related (to his in-service gonococcal infections), 
it might be "indirectly" related, "as a side effect of one of 
his operative therapies for ... incontinence."  

VA and private outpatient treatment records covering the 
period from April to August 2001 show treatment during that 
time for various genitourinary problems.  In correspondence 
of early 2001, the veteran's private physician indicated that 
he had been seeing the veteran in followup for a history of 
erectile dysfunction and urinary incontinence.  Also noted 
was that the veteran was somewhat "focused" on his history of 
gonococcal urethritis, and the relationship of that 
urethritis to his urinary symptoms and erectile dysfunction.  

In an entry of early May 2001, it was noted that the veteran 
had undergone multiple previous surgeries, including several 
transurethral resections of the prostate, and several 
attempts at collagen implantation into the bladder.  

VA outpatient treatment records dated in August 2001 show 
continued treatment for the veteran's erectile dysfunction 
and urinary incontinence.  

On VA genitourinary examination in late August 2001, it was 
noted that a review of the veteran's medical records showed 
that he had been having urinary tract problems since the time 
of his service in the mid 1950's.  When questioned, the 
veteran indicated that, while in service, he had contracted 
certain "sexually transmitted diseases," for which he 
received treatment with antibiotics.  According to the 
veteran, all of his current incontinence problems were due to 
his in-service gonococcal urethritis.  Reportedly, the 
veteran later developed benign prostatic hypertrophy, for 
which he was treated with multiple transurethral resections 
of the prostate, following which he experienced urinary 
incontinence.  This incontinence was later treated with 
multiple transurethral collagen injections without much 
relief.  The veteran later sought an additional medical 
opinion at a private medical facility, where he received 
treatment with anticholinergic medication.  According to the 
veteran, in July 2001, he underwent transurethral collagen 
injections at a private medical facility, which resulted in 
improvement in his urinary incontinence.  Also noted were 
problems with sexual dysfunction, which the veteran 
attributed to his having contracted sexually transmitted 
diseases in 1952, while in service. 

On physical examination, there was no evidence of any stress 
urinary incontinence on measures such as coughing and 
Valsalva.  However, the veteran indicated that he 
occasionally dribbled urine, necessitating the use of one 
incontinence pad per day.  On examination, the veteran was 
slightly obese, but otherwise unremarkable.  The veteran had 
brought an opinion sheet from a private medical facility, in 
which it was mentioned that his incontinence was likely 
related to his service time, during which he received 
treatment for gonococcal infections.  While this was 
reported, there was no indication of any particular date.  
The pertinent diagnoses noted at the time of examination were 
post transurethral resection of the prostate incontinence and 
erectile dysfunction.

In the opinion of the examiner, the veteran's incontinence 
was unrelated to his gonococcal urethral infections in 
service.  Moreover, any erectile dysfunction that the veteran 
currently experienced was unrelated to his in-service 
gonococcal infections.  

In correspondence received in January 2002, the veteran's 
private urologist indicated that he had been treating the 
veteran for urinary incontinence and sexual dysfunction. 

Analysis

The veteran in this case seeks service connection for 
erectile dysfunction and urinary incontinence, claimed as the 
residual of in-service venereal disease/urinary tract 
infections.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active  military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that decision (absent 
disagreement by the veteran within one year) is final.  38 
U.S.C.A. § 7105 (West 2002).  Where a claim for entitlement 
to service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the previous RO 
decisions, it was determined that neither chronic erectile 
(sexual) dysfunction nor urinary tract infections (leading to 
incontinence) were shown during the veteran's period of 
active military service.  In point of fact, at the time of 
the veteran's separation examination, there was no evidence 
of chronic urinary tract infections, or of any sexual 
dysfunction.  The veteran voiced no disagreement with the May 
1999 decision denying entitlement to service connection for 
urinary tract infections, or with the March 2001 decision 
denying service connection for sexual dysfunction.  
Accordingly, those decisions have now become final.  

Evidence received since the time of the aforementioned RO 
decisions, consisting of various VA and private treatment 
records and examination reports, and correspondence from the 
veteran's private physicians, is "new" in the sense that it 
was not previously of record, and at least arguably 
"material."  In that regard, the veteran has received 
continuing treatment not only for erectile dysfunction, but 
also for urinary incontinence.  Moreover, in the opinion of 
his private urologist, the veteran's incontinence is "more 
likely" related to his in-service gonococcal infections.  
While the veteran's erectile dysfunction was less likely 
directly related to those infections, in the opinion of the 
veteran's physician, it might be "indirectly related" as a 
side effect of one of the veteran's operations for 
incontinence.  

The Board is cognizant that, in the opinion of a VA 
urologist, neither the veteran's current erectile dysfunction 
nor his urinary incontinence is the result of his in-service 
gonococcal infections.  Nonetheless the "new" evidence 
submitted provides, at a minimum, a "more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability."  Under the circumstances, the Board is 
of the opinion that new and material evidence sufficient to 
reopen the veteran claims for service connection for erectile 
dysfunction and urinary incontinence has been submitted, and 
that the claims are, therefore, reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for erectile 
dysfunction, and to that extent only, the benefit sought on 
appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for urinary 
incontinence, and to that extent only, the benefit sought on 
appeal is granted.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)) includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The Board finds that the RO has failed to provide the veteran 
or his representative with adequate notice of the VCAA.  Such 
lack of notice constitutes a violation of the veteran's due 
process rights.  Accordingly, the case must be remanded to 
the RO for the veteran and his representative to be provided 
with such notice. 

Additionally, the Board notes that there are competing 
medical opinions regarding whether the veteran's urinary 
incontinence is related to in-service gonococcal urethritis.  
The veteran's private physician indicated there was a likely 
relationship between his present incontinence and service, 
while the VA examiner indicated that there was no 
relationship.  The Board notes that neither physician 
provided any rationale for his opinion.  Thus, additional 
information is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 
66 Fed. Reg. 45620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  
Compliance requires that the veteran be 
notified, via letter, of any 
information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (see also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002)), they should be given the 
opportunity to respond.  

2.  The August 31, 2001 VA examination 
with December 12, 2001 addendum should 
be returned to the examining physician, 
if available, with a request that he 
provide a detailed rationale for his 
conclusion that no relationship exists 
between the veteran's incontinence and 
the in-service gonococcal infection.  
The claims folder must be made 
available to the examiner for review.  

If that physician is no longer 
available, then an opinion should be 
requested from a specialist in urology 
as to the relationship between the 
veteran's current urological disorder 
and service.

3. Thereafter, the RO should 
readjudicate this claim.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



